NEW ENGLAND BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”) by and between New England Bank,a Connecticut chartered bank (the “Bank”) and David J. O’Connor (the “Executive”) is made effective as of July 13, 2009. References to the “Company” herein shall mean New England Bancshares, Inc. (the “Company”), a Maryland corporation and the holding company of the Bank. W I T N E S S E T H WHEREAS, the Bank, as successor to Enfield Federal Savings and Loan Association (“Enfield Federal”), and the Executive are currently parties to an amended and restated employment agreement originally entered into as of December 28, 2005 and further amended on November 12, 2008 (the “Employment Agreement”); WHEREAS, Enfield Federal has merged into Valley Bank, a subsidiary of the Company, and pursuant to the merger Valley Bank changed its name to New England Bank; and WHEREAS, the Bank and the Executive desire to amend and restate the Employment Agreement in order to reflect the new name of the Bank. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the parties hereby agree as follows: 1.Employment.Executive is employed as the President and Chief Executive Officer of the Bank.Executive shall perform all duties and shall have all powers which are commonly incident to the offices of President and Chief Executive Officer of the Bank or which, consistent with those offices, are delegated to him by the Board of Directors of the Bank.During the term of this Agreement, Executive also agrees to serve, if elected, as an officer and/or director of any subsidiary of the Bank and in such capacity carry out such duties and responsibilities reasonably appropriate to that office. 2.Location and Facilities.The Executive will be furnished with the working facilities and staff customary for executive officers with the title and duties set forth in Section 1 and as are necessary for him to perform his duties.The location of such facilities and staff shall be at the principal administrative offices of the Bank, or at such other site or sites customary for such offices. 3.Term. a. The term of this Agreement shall be (i) the initial term, consisting of the period commencing on the date of this Agreement (the “Effective Date”) and ending on the third anniversary of the Effective Date, plus (ii) any and all extensions of the initial term made pursuant to this Section 3, provided, however, that all changes intended to comply with Code Section 409A shall be effective retroactively to December 28, 2005; and provided further, that no retroactive changes shall affect the compensation or benefits previously provided to the Executive. b. Commencing on April 1, 2010 and continuing on each anniversary thereafter, the disinterested members of the boards of directors of the Bank may extend the Agreement an additional year such that the remaining term of the Agreement shall be thirty-six (36) months, unless Executive elects not to extend the term of this Agreement by giving written notice in accordance with Section 19 of this Agreement.The Board of Directors of the Bank (the “Board”) will review the Agreement and Executive’s performance annually for purposes of determining whether to extend the Agreement and the rationale and results thereof shall be included in the minutes of the Board’s meeting.The Executive shall receive notice as soon as possible after such review as to whether the Agreement is to be extended. 4.Base Compensation. a. The Bank agrees to pay the Executive during the term of this Agreement a base salary at the rate of $310,500per year, payable in accordance with customary payroll practices. b. The Board shall review annually the rate of the Executive’s base salary based upon factors they deem relevant, and may maintain or increase his salary, provided that no such action shall reduce the rate of salary below the rate in effect on the Effective Date. c. In the absence of action by the Board, the Executive shall continue to receive salary at the annual rate specified on the Effective Date or, if another rate has been established under the provisions of this Section 4, the rate last properly established by action of the Board under the provisions of this Section 4. 5.Bonuses.The Executive shall be entitled to participate in discretionary bonuses or other incentive compensation programs that the Bank may award from time to time to senior management employees pursuant to bonus plans or otherwise.Any bonuses or other payments made pursuant to this Section 5 shall be paid promptly by the Bank and in any event no later than March 15 of the year immediately following the end of the calendar year for which such amounts were payable. 6.Benefit Plans.The Executive shall be entitled to participate in such life insurance, medical, dental, pension, profit sharing, retirement and stock-based compensation plans and other programs and arrangements as may be approved from time to time by the Company and the Bank for the benefit of their employees. 2 7.Vacation and Leave. a. The Executive shall be entitled to vacation and other leave in accordance with policy for senior executives, or otherwise as approved by the Board. b. In addition to paid vacation and other leave, the Executive shall be entitled, without loss of pay, to absent himself voluntarily from the performance of his employment for such additional periods of time and for such valid and legitimate reasons as the Board may in its discretion determine.Further, the Board may grant to the Executive a leave or leaves of absence, with or without pay, at such time or times and upon such terms and conditions as the Board in its discretion may determine. 8.Expense Payments and Reimbursements.The Executive shall be reimbursed for all reasonable out-of-pocket business expenses that he shall incur in connection with his services under this Agreement upon substantiation of such expenses in accordance with applicable policies of the Bank.Such reimbursements shall be paid promptly by the Bank and in any event not later than March 15 of the year immediately following the end of the calendar year in which the Executive incurred such expense. 9.Automobile Allowance.During the term of this Agreement, the Executive shall be entitled to an automobile allowance on terms no less favorable that those in effect immediately prior to the execution of this Agreement.Executive shall comply with reasonable reporting and expense limitations on the use of such automobile as may be established by the Bank from time to time, and the Bank shall annually include on Executive’s Form W-2 any amount of income attributable to Executive’s personal use of such automobile.Payments, if any, made under this Section 9 shall be paid promptly by the Bank and in any event not later than March 15 of the year immediately following the end of the calendar year in which the expense was incurred. 10.Loyalty and Confidentiality. a. During the term of this Agreement Executive:(i) shall devote all his time, attention, skill, and efforts to the faithful performance of his duties hereunder; provided, however, that from time to time, Executive may serve on the boards of directors of, and hold any other offices or positions in, companies or organizations which will not present any conflict of interest with the Bank or any of their subsidiaries or affiliates, unfavorably affect the performance of Executive’s duties pursuant to this Agreement, or violate any applicable statute or regulation and (ii)shall not engage in any business or activity contrary to the business affairs or interests of the Bank. 3 b. Nothing contained in this Agreement shall prevent or limit Executive’s right to invest in the capital stock or other securities of any business dissimilar from that of the Bank, or, solely as a passive, minority investor, in any business. c. Executive agrees to maintain the confidentiality of any and all information concerning the operation or financial status of the Company and the Bank; the names or addresses of any of its borrowers, depositors and other customers; any information concerning or obtained from such customers; and any other information concerning the Company and the Bank to which he may be exposed during the course of his employment.The Executive further agrees that, unless required by law or specifically permitted by the Board in writing, he will not disclose to any person or entity, either during or subsequent to his employment, any of the above-mentioned information which is not generally known to the public, nor shall he employ such information in any way other than for the benefit of the Company and the Bank. 11.Termination and Termination Pay.Subject to Section 12 of this Agreement, Executive’s employment under this Agreement may be terminated in the following circumstances: a. Death.Executive’s employment under this Agreement shall terminate upon his death during the term of this Agreement, in which event Executive’s estate shall be entitled to receive the compensation due to the Executive through the last day of the calendar month in which his death occurred. b. Retirement.This Agreement shall be terminated upon Executive’s retirement under the retirement benefit plan or plans in which he participates pursuant to Section 6 of this Agreement or otherwise. c. Disability. i. The Board or Executive may terminate Executive’s employment after having determined Executive has a Disability.For these purposes, the Executive shall be deemed to have a “Disability” in any case in which it is determined that the Executive (a) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death, or last for a continuous period of not less than 12 months; (b) by reason of any medically determinable physical or mental impairment which can be expected to result in death, or last for a continuous period of not less than 12 months, is receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Bank; or (c) is totally disabled by the Social Security Administration. 4 ii. In the event of such Disability, Executive’s obligation to perform services under this Agreement will terminate.The Bank will pay Executive, as Disability pay, an amount equal to 100% of Executive’s bi-weekly rate of base salary in effect as of the date of his termination of employment due to Disability.Disability payments will be made on a monthly basis and will commence on the first day of the month following the effective date of Executive’s termination of employment for Disability and end on the earlier of: (A) the date he returns to full-time employment at the Bank in the same capacity as he was employed prior to his termination for Disability; (B) his death; or (C) upon attainment of age 65.Such payments shall be reduced by the amount of any short- or long-term disability benefits payable to the Executive under any other disability programs sponsored by the Bank.In addition, during any period of Executive’s Disability, Executive and his dependents shall, to the greatest extent possible, continue to be covered under all benefit plans (including, without limitation, non-taxable medical, dental and life insurance plans) of the Bank, in which Executive participated prior to his Disability on the same terms as if Executive were actively employed by the Bank. d. Termination for Cause. i. The Board may, by written notice to the Executive in the form and manner specified in this paragraph, terminate his employment at any time, for “Cause”.The Executive shall have no right to receive compensation or other benefits for any period after termination for Cause.Termination for “Cause” shall mean termination because of, in the good faith determination of the Board, Executive’s: (1) Personal dishonesty; (2) Incompetence; (3) Willful misconduct; (4) Breach of fiduciary duty involving personal profit; (5) Intentional failure to perform stated duties; (6) Willful violation of any law, rule or regulation (other than traffic violations or similar offenses) that reflects adversely on the reputation of the Company and the Bank, any felony conviction, any violation of law involving moral turpitude or any violation of a final cease-and-desist order; or 5 (7)Material breach by Executive of any provision of this Agreement. ii. Notwithstanding the foregoing, Executive shall not be deemed to have been terminated for Cause by the Bank unless there shall have been delivered to Executive a copy of a resolution duly adopted at a meeting of such Board where in the good faith opinion of the Board, Executive was guilty of the conduct described above and specifying the particulars thereof. e. Voluntary Termination by Executive.In addition to his other rights to terminate under this Agreement, Executive may voluntarily terminate employment during the term of this Agreement upon at least sixty (60) days prior written notice to the Boards, in which case Executive shall receive only his compensation, vested rights and employee benefits up to the date of his termination. f. Without Cause or With Good Reason. i. In addition to termination pursuant to Sections 11(a) through 11(e) the Boards, may, by written notice to Executive, immediately terminate his employment at any time for a reason other than Cause (a termination “Without Cause”) and Executive may, by written notice to the Board, immediately terminate this Agreement at any time for “Good Reason” as defined below. ii. Subject to Section 12 of this Agreement, in the event of termination under this Section 11(f), Executive shall be entitled to receive an amount equal to (i) his base salary for the remaining term of the Agreement, and (ii) the value of the benefits he would have received during the remaining term of the Agreement under any retirement programs (whether tax-qualified or non-qualified) in which Executive participated prior to his termination (with the amount of the benefits determined by reference to the benefits received by the Executive or accrued on his behalf under such programs during the twelve (12) months preceding his termination), payable as a single cash lump sum distribution within ten (10) calendar days following such termination.In addition, the Executive shall continue to participate in any benefit plans of the Bank that provide life insurance and non-taxable medical and dental insurance, or similar coverage upon terms no less favorable than the most favorable terms provided to senior executives of the Bank during such period.In the event that the Bank is unable to provide such coverage by reason of Executive no longer being an employee, the Bank shall pay the Executive the value of such benefits in a single cash lump sum distribution within ten (10) calendar days following his termination. 6 iii. “Good Reason” shall exist if, without Executive’s express written consent, the Bank materially breach any of their respective obligations under this Agreement.Without limitation, such a material breach shall be deemed to occur upon any of the following: (1) A material reduction in Executive’s responsibilities or authority in connection with his employment with the Bank; (2) Assignment to Executive of duties of a non-executive nature or duties for which he is not reasonably equipped by his skills and experience; (3) Failure of the Executive to be nominated or re-nominated to the Board (4) A material reduction in Executive’s salary or benefits contrary to the terms of this Agreement, or, following a Change in Control as defined in Section 12 of this Agreement, any reduction in salary or material reduction in benefits below the amounts to which he was entitled prior to the Change in Control; (5) Termination of incentive and benefit plans, programs or arrangements, or reduction of Executive’s participation to such an extent as to materially reduce their aggregate value below their aggregate value as of the Effective Date; (6) A requirement that Executive relocate his principal business office or his principal place of residence outside of the area consisting of a twenty-five (25) mile radius from the current main office and any branch of the Bank, or the assignment to Executive of duties that would reasonably require such a relocation; or (7) Liquidation or dissolution of the Company or the Bank, other than liquidations or dissolutions that are caused by reorganizations that do not negatively affect the status of the Executive, provided, however, that prior to any termination of employment for Good Reason (a termination “With Good Reason”), the Executive must first provide written notice to the Bank within ninety (90) days following the initial existence of the condition, describing the existence of such condition, and the Bank shall thereafter have the right to remedy the condition within thirty (30) days of the date the Bank received the written notice from the Executive.If the Bank remedies the condition within such 7 thirty (30) day cure period, then no Good Reason shall be deemed to exist with respect to such condition.If the Bank does not remedy the condition within such thirty (30) day cure period, then the Executive may deliver a Notice of Termination for Good Reason at any time within sixty (60) days following the expiration of such cure period. iv. Notwithstanding the foregoing, a reduction or elimination of the Executive’s benefits under one or more benefit plans maintained by the Company or the Bank as part of a good faith, overall reduction or elimination of such plans or plans or benefits thereunder applicably to all participants in a manner that does not discriminate against Executive (except as such discrimination may be necessary to comply with law) shall not constitute an event of Good Reason or a material breach of this Agreement, provided that benefits of the type or to the general extent as those offered under such plans prior to such reduction or elimination are not available to other officers of the Bank or any company that controls the Bank under a plan or plans in or under which Executive is not entitled to participate. v. For purposes of this Agreement, any termination of Executive’s employment shall be construed to require a “Separation from Service” in accordance with Code Section 409A and the regulations promulgated thereunder, such that the Bank and Executive reasonably anticipate that the level of bona fide services Executive would perform after termination would permanently decrease to a level that is less than 50% of the average level of bona fide services performed (whether as an employee or an independent contractor) over the immediately preceding thirty-six (36) month period. g. Continuing Covenant Not to Compete or Interfere with Relationships.Regardless of anything herein to the contrary, following a termination by the Bank or Executive pursuant to Section 11(f): i. Executive’s obligations under Section 10(c) of this Agreement will continue in effect; and ii. During the period ending on the first anniversary of such termination, the Executive shall not serve as an officer, director or employee of any bank holding company, bank, savings bank, savings and loan holding company, or mortgage company (any of which, a “Financial Institution”) which Financial Institution offers products or services competing with those offered by the Bank from any office within fifty (50) miles from the main office or any branch of the Bank and shall not interfere with the relationship of the Company and the Bank and any of its employees, agents, or representatives. 8 12.Termination in Connection with a Change in Control. a. For purposes of this Agreement, a Change in Control means any of the following events: (i) Merger:The Company merges into or consolidates with another corporation, or merges another corporation into the Company, and as a result less than a majority of the combined voting power of the resulting corporation immediately after the merger or consolidation is held by persons who were stockholders of the Company immediately before the merger or consolidation. (ii) Acquisition of Significant Share Ownership:There is filed or required to be filed a report on Schedule 13D or another form or schedule (other than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses that the filing person or persons acting in concert has or have become the beneficial owner of 25% or more of a class of the Company’s voting securities, but this clause (b) shall not apply to beneficial ownership of Company voting shares held in a fiduciary capacity by an entity of which the Company directly or indirectly beneficially owns 50% or more of its outstanding voting securities. (iii) Change in Board Composition:During any period of two consecutive years, individuals who constitute the Company’s Board of Directors at the beginning of the two-year period cease for any reason to constitute at least a majority of the Company’s Board of Directors; provided, however, that for purposes of this clause (iii), each director who is first elected by the board (or first nominated by the board for election by the stockholders) by a vote of at least two-thirds (2/3) of the directors who were directors at the beginning of the two-year period shall be deemed to have also been a director at the beginning of such period; or (iv) Sale of Assets:The Company sells to a third party all or substantially all of its assets. Notwithstanding anything in this Agreement to the contrary, in no event shall reorganization of the Bank from the mutual holding company form or organization to the full stock holding company form of organization (including the elimination of the mutual holding company) constitute a “Change in Control” for purposes of this
